Citation Nr: 1434003	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-06 070	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 10, 2003, Board decision contains clear and unmistakable error (CUE) in the grant of an earlier effect date of September 17, 1999, but no earlier, for the assignment of a 70 percent rating for post-traumatic stress disorder (PTSD).

2.  Whether a January 10, 2003, Board decision contains CUE in the denial of an effect date earlier than January 1, 2000, for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1965 to June 1969.

2.  The assertion that the Board did not take into account President Obama's finding that the Veteran's PTSD can be traced directly to an acute anxiety reaction in Vietnam is not a clear and specific allegation of CUE in the Board's January 10, 2003, decision, and the legal or factual basis for the assertion is not provided.

3.  The assertion that the Board did not sufficiently taken into account the Veteran's acute anxiety reaction in Vietnam or that his PTSD has been in an ongoing state since his in-service acute anxiety reaction is not a clear and specific allegation of CUE in the Board's January 10, 2003, decision, and the legal or factual basis for the assertion is not provided.

4.  Neither the Veteran nor his representative have described why, if the claimed errors occurred as averred, the Board's determinations as to the effective date of January 1, 2000, assigned for a TDIU, or the effective date assigned of September 17, 1999, for a 70 percent rating for PTSD, would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

The pleading requirements for a motion for revision of a decision based on CUE have not been met; the motion must be dismissed.  38 C.F.R. § 20.1404(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board notes that all documents pertinent to the current motion for DUE in a January 10, 2003, Board decision are presently contained within the Veteran's VA paper claims file.  The Virtual VA claims file contains a limited number of documents, dated from the year 2006 forward, that are either not relevant to the current motion or are duplicative of what is in the paper claims file.  The electronic Veterans Benefits Management System (VBMS) currently contains no documents pertaining to the Veteran.

A motion for revision of a Board decision based on clear CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The Veteran's written request for a finding of CUE in the Board's January 2003 rating decision was received in August 2010.  In July 2014 the Board forwarded the claims to the Veteran's representative and the representative prepared on behalf of the Veteran a motion for revision due to CUE.

The Board has carefully reviewed the statements of the Veteran and his representative and the Board's January 2003 decision.  The Veteran and his representative aver that the Board committed CUE in not granting an effective earlier than September 17, 1999, for the assignment of a 70 percent rating for PTSD and in denying an effective date earlier than January 1, 2000, for a TDIU.  

The allegations in the August 2010 letter and the July 2014 motion are (i) that the Board did not take into account President Obama's decision that his PTSD could be traced directly to an incident in Vietnam where he suffered an acute anxiety reaction after a fire fight in Vietnam, and (ii) that the Board failed to take sufficient account of or discuss the Veteran's in-service combat-related anxiety reaction or the fact that the PTSD has been ongoing from active service forward as a result of an in-.service anxiety reaction.

On the first point the Board notes that President Obama was not inaugurated until January 2009, and thus his personal findings in January 2003, if any, could have had no plausible binding effect on the Board's decision.  Thus, this is not a clear and specific allegation of fact or law in the Board's January 2003 decision, and the legal or factual basis for this assertion is not provided.  Further, neither the Veteran nor his representative have described why, if the claimed error occurred as averred, the Board's determinations in January 2003 as to the effective date of January 1, 2000, assigned for a TDIU, or the effective date assigned of September 17, 1999, for a 70 percent rating for PTSD, would have been manifestly different but for the alleged error.
 
On the second point, the Board notes that in October 1985, the Veteran was granted service connection for PTSD by the RO, on the basis of the Veteran's military occupational specialty of scout, the fact that in June 1966 he was seen with rigid upper limbs, diagnosed as conversion hysteria, and a September 1985 VA examiner's findings that during service the Veteran experienced an anxiety reaction and acute anxieties during combat situations, with continuation of nightmares, feelings of inadequacy, and recollections of combat-related dreadful events from active service forward.  These have been an integral part of the record from that October 1985 forward and were the basis for a grant of service connection for PTSD in October 1985.  The Veteran's concern that the Board or VA has never take full account of his in-service anxiety reaction or his difficulties due to PTSD from active service forward is not a clear and specific allegation of fact or law in the January 2003 Board decision, and the legal or factual basis for the Veteran's assertion in this regard is not provided.  Further, neither the Veteran nor his representative described why, if the claimed error occurred as averred, the Board's determinations as to the effective date of January 1, 2000, assigned for a TDIU, or the effective date assigned of September 17, 1999, for a 70 percent rating for PTSD,  would have been manifestly different but for the alleged error.

The Board recognizes the Veteran's performance of his duties during active service he severity of his in-service and post-service difficulties resulting from his in-service combat duties in Vietnam.  However, given the incomplete assertions as to CUE from the Veteran in August 2010 and from the Veteran's representative in July 2014, which did not state clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error, there is no other legally permissible action for the Board to take other than to dismiss his CUE motion without prejudice to refiling.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2012) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2012).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




